FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 14, 2019
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 COLIN LEE BASHANT,

       Plaintiff - Appellant,

 v.                                                         No. 18-6199
                                                    (D.C. No. 5:18-CV-00953-HE)
 OKLAHOMA COUNTY DISTRICT                                   (W.D. Okla.)
 COURT JUDGE BILL GRAVES FOR
 THE STATE OF OKLAHOMA,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, McKAY, and O’BRIEN, Circuit Judges.**
                 _________________________________

      Mr. Bashant filed this § 1983 action against Oklahoma County District Court

Judge Bill Graves in September 2018. In his complaint, Mr. Bashant alleged that,

after having been denied evidentiary hearings in 2001 and 2013 post-conviction

proceedings, he filed a petition for a writ of mandamus in 2017 again seeking an

evidentiary hearing. Judge Graves denied relief, and the Oklahoma Court of



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Criminal Appeals concurred. Mr. Bashant then filed this § 1983 action asking the

district court “to compel Honorable Judge Graves to provide [him] with an

evidentiary hearing pursuant to OCCA Rule 2.1.(E)(1) to determine if he was denied

his due process right to appeal.” (R. at 7.)

       Mr. Bashant’s case was referred to a magistrate judge, who recommended that

it be dismissed on 28 U.S.C. § 1915A screening under the Rooker-Feldman doctrine.

Mr. Bashant objected, but upon de novo review, the district court adopted the

magistrate judge’s report and recommendation. Mr. Bashant appealed.

       Section 1915A(a) provides for the screening of civil complaints in which

prisoners seek redress from governmental officers. Section 1915A(b)(1) provides

that a complaint should be dismissed if it “is frivolous, malicious, or fails to state a

claim upon which relief may be granted.”

       The Rooker-Feldman doctrine bars “‘cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of

those judgments.’” Campbell v. City of Spencer, 682 F.3d 1278, 1283 (10th Cir.

2012) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005)). Under this doctrine, neither we nor the district courts have jurisdiction to

hear cases seeking to use § 1983 to “overturn” or “reverse” state-court decisions. See

Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 790 (10th Cir. 2008).

       Mr. Bashant’s complaint in this case falls squarely within the Rooker-Feldman

doctrine. We do not have authority to reverse a state-court judge’s decision denying

                                               2
a post-conviction evidentiary hearing. Mr. Bashant attempts to distinguish his case

on the basis that he is not seeking the reversal of a criminal judgment or denial of

post-conviction relief, but is rather challenging the denial of an evidentiary hearing.

Rooker-Feldman, however, applies to final state-court decisions beyond criminal

judgments and denials of post-conviction relief. See, e.g., Campbell, 682 F.3d at

1284–85 (applying doctrine to state-court forfeiture order and imposition of bond).

Moreover, Mr. Bashant sought a writ of mandamus “directing the Honorable Judge

Graves to provide an evidentiary hearing.” (R. at 13.) Judge Graves denied

mandamus relief. That denial was a final decision subject to Rooker-Feldman

protection.

      For the foregoing reasons, and substantially the same reasons as those given by

the magistrate judge and district court, we AFFIRM the district court’s dismissal of

Mr. Bashant’s complaint. Mr. Bashant’s motion for leave to proceed without

prepayment of costs and fees is DENIED.


                                            Entered for the Court


                                            Monroe G. McKay
                                            Circuit Judge




                                           3